Citation Nr: 1802868	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 20 percent rating for a low back disability.

2. Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

3. Entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

4. Entitlement to an initial evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

5. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee prior to March 10, 2011.

6. Entitlement to an evaluation in excess of 10 percent for residuals of dislocation of patella of the right knee prior to March 10, 2011.

7. Entitlement to an evaluation in excess of 60 percent for total right knee replacement from May 10, 2012 forward, excluding the period during which temporary total evaluations were assigned.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing on the issue of increased rating for the right knee was held before the undersigned Veteran's law judge in February 2015. The transcript is of record. No hearing was requested for the other issues. 

This case was previously before the Board in April 2015, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's low back disability was awarded a 20 percent rating in an October 1990 rating decision, which was in effect for more than 20 years.  

2. Throughout the period on appeal, the Veteran's lumbar DDD has been manifested by pain, interference with walking, standing and sitting, and limitation of forward flexion to 70 degrees at worst, but not by incapacitating episodes having a total duration of four weeks or more over the previous 12 months, with no forward flexion to 30 degrees or less or ankylosis.

3. Throughout the period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by mild intermittent pain, resulting in mild incomplete paralysis of the sciatic nerve.

4. Throughout the period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by mild intermittent pain and mild numbness, resulting in mild incomplete paralysis of the sciatic nerve.

5. Prior to March 10, 2011, the Veteran's right DJD was manifested by pain and subjective giving way. There was no limitation of flexion or extension.

6. Prior to March 10, 2011, the Veteran's residuals of right patella dislocation were manifested by slight instability and subjective giving way. 

7. From March 20, 2012, the Veteran's post-right knee replacement has been manifested by swelling and mild pain, constituting severe painful motion or weakness. 

8. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The 20 percent rating awarded in October 1990 is a protected rating, and therefore restoration of a 20 percent rating for the low back is warranted. 38 U.S.C. § 110 (2012); 38 C.F.R. § 3.951 (2017).  

2. The criteria for a rating in excess of 20 percent for lumbar DDD have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

3. The criteria for a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee prior to March 10, 2011 have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

6. The criteria for a rating in excess of 10 percent for residuals of dislocation of patella of the right knee prior to March 10, 2011 have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

7. The criteria for a rating in excess of 60 percent from March 10, 2012 forward for total right knee replacement have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

8. The criteria for a TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met.

I. Restoration of 20 percent rating for the low back

When a disability rating has been in effect for 20 or more years, that rating is protected. "A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. Likewise, a rating of permanent total disability for pension purposes which has been in force for 20 or more years will not be reduced except upon a showing that the rating was based on fraud. The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation." 38 C.F.R. § 3.951(b). 

Service connection for the Veteran's lumbar DDD was originally granted in 1971. In October 1990, the rating was increased to 20 percent. This rating was based solely on orthopedic manifestations spasm and pain per part "D" of the rating decision.  The reference to radiculitis in another part of the rating decision does not establish the basis for the 20 percent as it is a reference without analysis.  The rating was increased to 40 percent in February 2000 and included both orthopedic and sensory manifestations. In March 2012, the RO separated the ratings for the back and for the left leg radiculopathy, rating the back under the updated General Rating Formula for Diseases and Injuries of the Spine and reducing the rating to 10 percent. Since the 20 percent rating granted in 1990 was based solely on orthopedic manifestations, and the 40 percent rating was granted based on both orthopedic and sensory manifestations, the 20 percent rating for orthopedic manifestations only was in effect for more than 20 years. Therefore the 20 percent rating for the low back is protected and cannot be reduced absent fraud, which has not been shown.   

Restoration of a 20 percent rating for the low back disability is warranted. 

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1. 

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Lumbar DDD

The Veteran's lumbar DDD is rated under Diagnostic Code 5243, covering intervertebral disc syndrome. All spine disabilities covered by Diagnostic Codes 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 40 percent rating is warranted for the thoracolumbar spine when forward flexion in limited to 30 degrees or less or there is favorable ankyloses of the entire thoracolumbar spine. Id. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Throughout the period on appeal, the Veteran has reported low back pain radiating into his legs and interference with walking and sitting for prolonged periods. The Veteran is competent to report such lay observable symptoms, and there is no evidence that his reports are not credible. As such, they are entitled to probative weight concerning the severity of his low back disability during the period on appeal. Jandreau v. Nicholson, 492 F.3d 1372.

The April 2012 VA examiner noted subjective reports of flare-ups and difficulty with sitting or standing for prolonged periods. Upon examination the Veteran exhibited forward flexion to 70 degrees after repetitive testing, with no ankylosis. The examiner noted pain on movement, weakened movement, excess fatigability, and interference with sitting, standing and/or weight-bearing after repetitive testing. IVDS was not present.

The April 2017 VA examiner noted subjective reports of low back pain with no flare-ups. Upon examination the Veteran exhibited forward flexion to 70 degrees after repetitive testing, with no ankylosis. The examiner noted no additional loss of function or range of motion after repeat testing and no pain, weakness, fatigability or incoordination. IVDS was not present.

Treatment records show back pain but not further range of motion measurements and no evidence of ankylosis.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted in this case. All of the objective medical evidence shows that while the Veteran has some limitation of movement of the lumbar spine, it is not limited to the level required for a 40 percent rating. There is likewise no ankylosis to warrant a rating of 50 or 100 percent. This was true throughout the appeal period. 

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on motion, flare-ups of varying frequency, weakness, and difficulty sitting or standing for prolonged periods, which he is competent to report. Jandreau, 492 F.3d 1372.

However, each VA examiner noted the presence of these factors and noted any further loss of motion after repetitive testing. Neither examiner found that the additional loss of motion, if any, rose to the level required for a 40 percent rating. As such, the Board finds that the Veteran's statements concerning additional functional loss are outweighed by the medical evidence of record. 38 C.F.R. §§ 4.40, 4.45, 4.59.  To the extent that he has reported flare-ups, the occurences have been infrequent.  It must be rememembered that the rating schedule establishes that there should be the greatest degree of stability disability evaluations.  Attempting to rate infrequent flare-ups of short duration would violate this rule.  38 C.F.R. § 3.344.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The Veteran does not have IVDS, and has had no incapacitating episodes to qualify under Diagnostic Code 5243. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted and therefore are already contemplated by their assigned ratings, which are discussed below. No other neurologic abnormalities or bowel or bladder impairments have been noted as being associated with the Veteran's lumbar DDD. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected lumbar DDD. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Lumbar radiculopathy of the right and left lower extremities

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

As an initial matter, the Board notes that during the period on appeal the Veteran's left and right lower extremity radiculopathy has been rated under Diagnostic Code 8621, governing neuritis of the external popliteal nerve. However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. 38 C.F.R. §§ 3.951, 3.957; see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).


As the medical evidence clearly shows involvement of the sciatic nerve, and as that Diagnostic Code would allow higher ratings, the Board finds that it is more appropriate to rate the Veteran under Diagnostic Code 8520, for impairment of the sciatic nerve. As such, the Board will first evaluate the left and right lower extremity radiculopathy based on the criteria under Diagnostic Code 8520, and then will consider if increased or separate compensable ratings are warranted under any other Diagnostic Codes.

Right lower extremity

The Veteran is currently assigned a 10 percent rating for radiculopathy of the right lower extremity.  The Veteran has reported pain radiating into his right leg, which he is competent to report, as it is a lay observable symptom. Jandreau, 492 F.3d 1372. As there is no evidence that the statements are not credible, they are entitled to probative weight.

The Veteran received neurologic evaluations as part of his spine examinations in April 2012 and April 2017. In April 2012, the examiner noted decreased muscle strength (4/5) in the proximal lower extremities, absent deep tendon reflexes at the knee and hypoactive deep tendon reflexes at the ankle. In April 2017, the examiner noted normal muscle strength and normal deep tendon reflexes. The examiner also noted mild intermittent pain and mild numbness in the right lower extremity. Overall the examiner stated that the Veteran's right lower extremity radiculopathy was mild in nature.

There is no evidence that either of these examiners was not competent or credible, and as the opinions were based on examinations of the Veteran and a review of the medical evidence, the Board finds they are entitled to significant probative weight concerning the severity of the Veteran's bilateral lower extremity radiculopathy at the time the examinations were conducted. Nieves-Rodriguez, 22 Vet. App. 295. 

Treatment records reflect on-going complaints of low back pain radiating into the bilateral lower extremities, but are silent for any evaluations of the type and severity of the Veteran's symptoms.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the right lower extremity is not warranted at any time during the appeal period, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 20 percent rating. The Veteran's pain and numbness have been described as mild throughout the appeal period. Despite slight muscle weakness, the Veteran's disability picture throughout more nearly approximates mild incomplete paralysis.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520. 


Left lower extremity

The Veteran is currently assigned a 20 percent rating for radiculopathy of the left lower extremity. The Veteran has reported pain radiating into his left leg and numbness, which he is competent to report, as they are lay observable symptoms. Jandreau, 492 F.3d 1372. As there is no evidence that the statements are not credible, they are entitled to probative weight.

The Veteran received neurologic evaluations as part of his spine examinations in April 2012 and April 2017. In April 2012, the examiner noted decreased muscle strength (4/5) in the proximal lower extremities, decreased sensation throughout the left lower extremity, and pain radiating into the left lower extremity. The 2017 examiner noted normal deep tendon reflexes, muscle strength, and sensation, along with mild intermittent pain the in the left lower extremity. Overall the examiner stated that the Veteran's left lower extremity radiculopathy was mild in nature.

There is no evidence that either of these examiners was not competent or credible, and as the opinions were based on examinations of the Veteran and a review of the medical evidence, the Board finds they are entitled to significant probative weight concerning the severity of the Veteran's bilateral lower extremity radiculopathy at the time the examinations were conducted. Nieves-Rodriguez, 22 Vet. App. 295. 

Treatment records reflect on-going complaints of low back pain radiating into the bilateral lower extremities, but are silent for any evaluations of the type and severity of the Veteran's symptoms.

Based on the evidence of record, the Board finds that increased ratings in excess of 20 percent for the left lower extremity are not warranted at any time during the appeal period, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 30 percent rating. Sensory impairment throughout was never more than mild, and there was only slight muscle involvement. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520. 

Right Knee 


Prior to March 10, 2011, the Veteran was assigned a 10 percent rating for painful motion due to arthritis under Diagnostic Code 5261 and a 10 percent rating for instability under Diagnostic Code 5257. 

Beginning with the 10 percent rating for painful motion, under Diagnostic Code 5261, a 20 percent rating is warranted when extension of the leg is limited to 15 degrees. 

The Veteran was provided a VA examination in March 2010. The examiner found full extension of the knee, with no pain, weakness, fatigue, or lack of endurance on repeat testing. Flexion was limited to 90 degrees. There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements and objective medical examination, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the objective medical evidence, the Board finds that a rating in excess of 10 percent for painful motion of the right knee prior to March 10, 2011 is not warranted. There is no evidence that extension of the leg was limited to or approximated 15 degrees. 

Prior to March 10, 2011, the Veteran was also rated at 10 percent for instability under Diagnostic Code 5257, which covers subluxation and lateral instability of the knee. Under Diagnostic Code 5257, a 20 percent rating is warranted when recurrent subluxation or lateral instability is moderate. 

The Veteran was provided with an examination in March 2010. The examiner noted the Veteran's complaints that the knee felt close to dislocating episodically and occasional locking of the knee. The examiner noted that the knee from history appeared to be moderately unstable. Anterior and posterior cruciate ligaments were tight and the slide test was negative. There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements and objective medical examination, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the above evidence, the Board finds a rating in excess of 10 percent for the residuals of right knee dislocation prior to March 10, 2011 is not warranted. Although the Veteran had noted that the knee occasionally felt like it may dislocate, there were no assertions of subluxation occurring. Objective medical evidence showed anterior and posterior stability was normal. The evidence does not warrant a rating of 20 percent for the period prior to March 10, 2011.

There is no evidence that flexion was limited to 45 degrees, to warrant a compensable rating under Diagnostic Code 5260. Nor is there evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256. Diagnostic Codes 5258 and 5259 are not applicable as there is no evidence of dislocation or removal of the semilunar cartilage. To the extent that there is any pain associated with the semilunar cartilage, the Board notes that painful motion has already been considered in the rating under Diagnostic Code 5261. Assigning a rating under another Diagnostic Code for the same symptom would constitute pyramiding in this particular case.   Here, we discern no manifestations that would warrant a separate evaluation.

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected right knee DJD, or separate compensable ratings for the knee under other provisions. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Right Knee Replacement

From May 1, 2012 forward, the Veteran is rated at 60 percent under Diagnostic Code 5055, which covers total knee replacements. 38 C.F.R. § 4.71(a), Diagnostic Code 5055. For the first year following implantation of the prosthesis, the maximum rating under Diagnostic Code 5055 is 100 percent, which the Veteran received from March 2011 to May 2012. After that first year, the highest rating possible is 60 percent. Id. The Veteran is currently rated at the maximum rating possible. 

Notably, 60 percent is the highest individual rating provided by the code for knee disabilities. Although it is possible to combine ratings under DC 5257, 5260, and 5261, the Board notes that the Veteran's range of motion has been between zero degrees of extension (which is normal) and 90 to 110 degrees of flexion. This is well above the threshold for a compensable rating under either 5260 or 5261. Specifically, normal extension would be non-compensable, and the Veteran would need flexion limited to 45 degrees or less to be assigned a compensable (10 percent) rating for flexion. The highest rating for instability is 30 percent. The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum under Diagnostic Code 5055. However, as the maximum 60 percent rating is already assigned, these Diagnostic Codes are not applicable. Therefore, it is most beneficial to rate the Veteran's knee disability under DC 5055.

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. The preponderance of the evidence is against an increased rating in excess of 60 percent for the Veteran's service-connected right knee replacement, or separate compensable ratings for the knee under other provisions. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's combined disability rating is currently 90 percent, with his right total knee replacement rated at 60 percent, which satisfies the schedular requirement for consideration of TDIU. Prior to May 1, 2012, the Veteran was rated at 100 percent for his total right knee replacement, which likewise meets the standard for schedular TDIU. Prior to March 10, 2011, the Veteran was rated at 20 percent for his low back and 20 percent for his left lower extremity radiculopathy. As those disabilities have the same etiology, they are considered one disability for purposes of determining schedular compliance for TDIU eligibility. Together they are rated at 40 percent. The Veteran's total combined disability rating during that period was 70 percent, which meets to schedular requirement for consideration of TDIU. 

The Veteran reports that he last worked in 2007, as a technician. Prior to that he retired from AT&T in 2004, where he had worked since 1969 as a communications technician. He attended college shortly after his separation from the military, though he did not receive a degree. 

The Veteran submitted a note and treatment records from his current private physician, which stated that he is unable to work because he cannot sit or stand for any length of time. 

The Veteran has psychiatric, orthopedic and neurologic disabilities.  The Veteran is unable to engage in and retain substantially gainful employment.  The benefit sought on appeal is granted. 


ORDER

Entitlement to restoration of a 20 percent rating for the low back is granted.

Entitlement to an evaluation in excess of 20 percent for lumbar spine DDD is denied.

Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for lumbar radiculopathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for DJD of the right knee prior to March 10, 2011 is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of dislocation of patella of the right knee prior to March 10, 2011 is denied.

Entitlement to an evaluation in excess of 60 percent for right total knee replacement is denied.

Entitlement to TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


